Citation Nr: 0308492	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from May 1961 to May 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

In this case in June 2002, additional development was 
undertaken by the Board, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  As part of the development, 
additional evidence was received.  This case is now ready for 
Board review.  Due to the favorable decision in this case, 
there is no prejudice to the veteran regarding notice of the 
completed development.  See 38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for a psychiatric disorder has been 
obtained by the RO.

2.   Resolving reasonable doubt in the veteran's favor, the 
veteran's current psychiatric disorder, diagnosed as panic 
disorder with agoraphobia, is related to his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
panic disorder with agoraphobia was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision in this case, 
the Board finds that all duty to assist and to notify the 
veteran pursuant to the VCAA as to the issue of entitlement 
to service connection for a psychiatric disorder, is 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  

In this case, in service, no history of sleeping trouble, 
depression, or nervous trouble was reported on the service 
enlistment examination in May 1961 and the veteran's psyche 
was clinically evaluated as normal.  On separation 
examination in December 1961, the veteran reported a history 
of frequent trouble sleeping and nervous trouble.  On 
examination in March 1962, no history of trouble sleeping, 
depression, or nervous trouble was reported, and the 
veteran's psyche was clinically evaluated as normal.  In 
April 1962, a psychiatric examination showed that the veteran 
had no mental diseases.  The diagnosis was inadequate 
personality, chronic, moderate, manifested by poor judgment, 
immaturity, dependency, anxiety, and general inadequacy.  The 
predisposition was great, stress was minimal, and impairment 
was great.  It was considered not in the line of duty and was 
considered to exist prior to service.  An administrative 
separation from service was recommended.  A May 1962 report 
of unsuitability for the veteran notes that the veteran had 
been AWOL on three occasions since enlistment.  He possessed 
an inadequate personality and was extremely immature.  He was 
dependent upon his parents and was unable to adjust to the 
military situation.  

VA and private treatment records and Social Security 
Administration records dating from August 1990 to April 2002, 
show history and treatment for anxiety, panic disorder, panic 
attacks, depression, agoraphobia, and personality disorder 
not otherwise specified with dependent features.

A VA examination from March 2003, shows that an examination 
of the veteran was performed and a review of the VA and 
service medical records and claims folder was done.  
Following examination, the diagnosis was panic disorder with 
agoraphobia.  It was noted that the veteran received 
treatment in service for what was labeled an "inadequate 
personality".  The relationship of this diagnosis to his 
current one was made complicated by the fact that diagnostic 
criteria for mental illness as set forth by the American 
Psychiatric Association had undergone major change between 
1962 and the present.  The terms agoraphobia and panic 
disorders were not in widespread use in 1962 and formal 
diagnostic criteria for them did not exist at that time.  
Additionally, the term "inadequate personality" was no 
longer recognized by the current diagnostic system.  
Therefore it was not possible to make a highly accurate 
comparison of the diagnoses.  In the examiner's opinion, the 
veteran's diagnosis of "inadequate personality" most likely 
did represent symptomatology that demonstrated the onset of 
his current psychiatric disability and was at least as likely 
as not an indication that his current psychiatric disability 
had its onset during the veteran's military service period.  

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the current psychiatric 
disability of panic disorder with agoraphobia was at least as 
likely as not incurred in service as described by the VA 
examiner in March 2003.  As such, the Board finds that the 
evidence is at least in equipoise in this case.  Therefore, 
the Board finds that the evidence supports the veteran's 
claim.  38 C.F.R. § 3.102 (2002).




ORDER

Service connection for panic disorder with agoraphobia is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

